DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            K.M., the mother,
                               Appellant,

                                     v.

DEPARTMENT OF CHILDREN & FAMILIES and GUARDIAN AD LITEM
                      Appellees.

                               No. 4D18-791

                               [July 26, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stacey Schulman, Judge; L.T. Case No. 2017-4770 DP.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

    Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Children’s Legal Services, West Palm Beach,
for appellee.

      Rocco J. Carbone, III, Law Office of Rocco J. Carbone, III, PLLC, St.
Augustine, and Thomasina Moore, Tallahassee, for appellee Guardian ad
Litem Program.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.